Case 16-20167   Doc 79   Filed 04/24/19     Entered 04/24/19 17:08:43   Main Document
                                          Pg 1 of 5
Case 16-20167   Doc 79   Filed 04/24/19     Entered 04/24/19 17:08:43   Main Document
                                          Pg 2 of 5
Case 16-20167   Doc 79   Filed 04/24/19     Entered 04/24/19 17:08:43   Main Document
                                          Pg 3 of 5
Case 16-20167   Doc 79   Filed 04/24/19     Entered 04/24/19 17:08:43   Main Document
                                          Pg 4 of 5
Case 16-20167   Doc 79   Filed 04/24/19     Entered 04/24/19 17:08:43   Main Document
                                          Pg 5 of 5
